RECEIVED
lt LAKE CHARLES, LA.

UNITED STATES DISTRICT COURT JUL - 8 2018
WESTERN DISTRICT OF LOUISIANA TONY &, MOORE, OLERK 1)
LAKE CHARLES DIVISION ay MOORE, CLERK PY).
DEPUTY
NORRIS TURNER , DOCKET NO. 19-cy-0278
REG. # 13525-052 SECTION P
VERSUS ; JUDGE JAMES D. CAIN, JR.
R. MYERS MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 5] of the Magistrate Judge
previously filed herein, determining that the findings are correct under the applicable law, and
noting the lack of objections to the Report and Recommendation in the record;

IT IS ORDERED that the instant petition for writ of habeas corpus be DENTED and
DISMISSED WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Proceedings in

the United States District Courts.

 

es
THUS DONE AND SIGNED in Chambers this > day of July, 2019.
wyatt at A é a

 

 

JAMES D. CAIN, IR. OS
UNITED STATES DISTRICT JUDGE
